Exhibit 10.7
Separation and Release of Claims Agreement
     This Separation and Release of Claims Agreement (“Agreement”), dated as of
May 12, 2008, is made by and between BearingPoint, Inc. (“BearingPoint” or the
“Company”), and Judy Ethell (“Employee”) (collectively, the “Parties”).
Recitals
     1. Employee is presently employed by BearingPoint and serves as Managing
Director, Executive Vice President and Chief Financial Officer.
     2. The Parties desire for Employee to separate from her employment with
BearingPoint and to set forth the mutually agreed terms and conditions of
Employee’s separation.
     In consideration of the mutual acts, payments and promises set forth in
this Agreement, BearingPoint and Employee agree as follows:
Agreement and Releases
     1. Separation from Employment. Effective July 31, 2008 (the “Separation
Date”), Employee shall separate from employment with the Company and terminate
all employment positions and titles she may hold with BearingPoint and its
affiliates, including, without limitation, her positions as Managing Director,
Executive Vice President, Chief Financial Officer and/or Chief Accounting
Officer of BearingPoint. The parties waive any contractual notice obligations
that may otherwise exist in connection with the Separation Date.
     2. Scope of Duties Prior to Separation Date. Employee will continue to
serve in her current role as Chief Financial Officer until the earlier of
(a) the date when another person assumes the position of Chief Financial
Officer, or (b) July 1, 2008 (in either case, the “Transition Date”). At such
time, Employee shall serve in a non-executive officer position through the
Separation Date. As of the Transition Date, Employee shall also resign from all
other executive officer positions she holds with the Company, including that of
Chief Accounting Officer, or any of its subsidiaries or affiliates. Subject to
the foregoing, through the Separation Date, Employee will work at the direction
of, and report to, Ed Harbach and perform such duties as may be assigned by him.
Employee shall complete and/or relinquish her assignments in a cooperative and
orderly manner as may be requested by the Company and diligently assist with the
transition of those duties and matters for which she is presently responsible.
From the date hereof through the Separation Date, the Company shall ensure that
Employee has access to such information as is necessary or advisable for her to
perform her duties and obligations hereunder. Notwithstanding the foregoing, the
Company acknowledges and agrees that Employee will be telecommuting during the

 



--------------------------------------------------------------------------------



 



month of July 2008 and she will not be required to work out of the Company’s
offices in July 2008 except for the first one-week period in July 2008, during
which week Employee shall, at the Company’s discretion, either engage in
business travel as directed by the Company or work at one of the Company’s
offices.
     3. Payment of Salary and Expenses; Benefits. Through the Separation Date,
BearingPoint shall continue to pay Employee her salary at its current level and
provide her with the benefits which she currently receives. BearingPoint shall
pay to Employee any earned, but unpaid portion of her salary, as of the
Separation Date, no later than the date on which such salary would normally be
paid. Any outstanding reimbursable expenses as of the Separation Date will be
paid to Employee upon submission and approval of those expenses in accordance
with the Company’s policies and customary practices (with such approval to not
be unreasonably withheld). Except as otherwise specified in this Agreement, all
compensation and benefits shall cease as of the Separation Date.
     4. Annual Bonus. On or before July 15, 2008, BearingPoint shall pay to
Employee a lump sum amount of TWO HUNDRED SIXTY THOUSAND AND FORTY-SEVEN AND
00/100 DOLLARS ($260,047.00), less required and authorized withholdings and
deductions, representing Employee’s 2007 annual bonus; provided, however, that
in the event the Company pays 2007 bonuses to other employees in the Company
prior to that time, Employee shall be paid her bonus at such earlier date.
     5. Vacation and Personal Days. No later than the date of Employee’s final
salary payment following the Separation Date, BearingPoint shall pay to Employee
the sum of SEVENTY THOUSAND AND 00/100 DOLLARS ($70,000.00), in settlement of
Employee’s personal and vacation days that may remain accrued but unused as of
the Separation Date.
     6. Severance Payment. Subject to and contingent upon Employee’s execution
of a supplemental release of claims on or immediately following the Separation
Date in the form attached hereto as Exhibit A (the “Supplemental Release”), on
February 2, 2009, BearingPoint shall pay to Employee a lump sum cash amount of
ONE MILLION AND FORTY THOUSAND AND 00/100 ($1,040,000.00), less required and
authorized withholdings and deductions, representing the sum of Employee’s
annual base salary and current Target Bonus (“Severance Payment”). In connection
therewith, the Company shall also execute the Supplemental Release on or
immediately following the Separation Date.
     7. COBRA. For a period of up to eighteen (18) months following the
Separation Date, BearingPoint shall provide Employee and her spouse continued
coverage under the Company’s group health plan without any premium cost to
Employee or her spouse, which continued coverage will count towards and be
treated in satisfaction of BearingPoint’s obligation to
2
Separation and Release of Claims Agreement

 



--------------------------------------------------------------------------------



 



provide Employee and her spouse with continuation health care coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”);
provided, however, that BearingPoint’s obligations under this Paragraph 7 with
respect to Employee and/or her spouse, as applicable, shall cease at such time
as Employee and/or her spouse, as applicable, obtain other employer-sponsored
health insurance coverage, except that to the extent required by COBRA, Employee
and/or her spouse, as applicable, shall be entitled to elect to continue
coverage at their own expense under the Company’s group health plan pursuant to
COBRA for the remainder of the eighteen (18) month period prescribed by this
Paragraph 7 (or such other period of time as prescribed by COBRA). Employee
agrees to notify BearingPoint in a prompt and timely manner of the commencement
date of such other employer-sponsored health insurance coverage. For
clarification, if Employee’s spouse obtains employer-sponsored health insurance
coverage, the Company shall no longer be obligated to provide coverage to the
Employee’s spouse under the Company’s group health plan but it shall remain
obligated to continue to provide coverage to Employee until such time as
Employee obtains other employer-sponsored health coverage and vice versa.
     8. Restricted Stock Units and Stock Options.
     a. Restricted Stock Units (“RSUs”). The Parties agree that, notwithstanding
anything contained in either of the RSU Agreements between the Company and
Employee dated September 19, 2006 (the “RSU Agreements”), Employee shall vest,
on July 1, 2008, in the RSUs otherwise scheduled to vest on July 1, 2009 and
shall therefore, as of July 31, 2008, be vested in all 386,000 RSUs granted in
Employee’s two RSU Agreements. With respect to Employee’s 52,700 RSUs scheduled
for settlement on July 1, 2008, the Parties agree that the Company’s tax
withholding obligations in connection therewith shall be satisfied by the
withholding of such number of whole shares of Common Stock otherwise deliverable
to Employee in settlement of such RSUs having a fair market value, as determined
by the Company as of July 1, 2008, not in excess of the amount of such tax
withholding obligations determined by the applicable minimum statutory
withholding rate (“Net-Share Delivery”). With respect to all Employee’s RSUs
scheduled for settlement after July 1, 2008, the Parties agree that such RSUs
shall be settled on such dates as the RSU Agreements prescribe, as modified
below, and the tax withholding obligations for such RSUs will not be subject to
Net-Share Delivery but instead must be satisfied by Employee either (i) by
advance payment in cash to the Company of such withholding taxes or (ii) through
the Company’s “sell-to-cover” program with Morgan Stanley. Employee acknowledges
and agrees that, notwithstanding any provision of the RSU Agreements to the
contrary, all RSUs vested but not yet settled as of the Separation Date shall be
settled in the Company’s next available quarterly RSU liquidity window following
each settlement
3
Separation and Release of Claims Agreement

 



--------------------------------------------------------------------------------



 



date set forth in paragraph 5(b) of the RSU Agreements. The Parties agree that
Employee shall not be deemed subject to the restrictions set forth in paragraph
5(d) of Employee’s RSU Agreements. The Parties further agree that paragraph 5(e)
of the RSU Agreements shall remain in effect without modification until
August 31, 2008, and consistent with the Company’s insider trading policy, until
that date, Employee shall not be entitled to sell or transfer any shares of
Common Stock acquired pursuant to the RSU Agreements without the Company’s prior
written approval. Thereafter, Employee may, during the Company’s quarterly RSU
liquidity windows (whether or not during a blackout period), and subject to
Employee’s compliance with applicable law, sell or transfer shares of Common
Stock received upon the settlement of RSUs pursuant to Section 5(a) of the RSU
Agreements without the necessity of further approval by the Company in the same
manner and to the same extent as other holders of the Company’s RSUs. The
Company agrees to cooperate in good faith to have any restrictive legend removed
from any certificate representing such shares of Common Stock at such time as
such shares of Common Stock may be sold without registration by a non-affiliate
pursuant to paragraph (b) of Rule 144 under the Securities Act of 1933, as
amended. Paragraph 6(c) of the RSU Agreements is hereby deleted and of no
further force or effect; provided, however, that if the Company offers the
“sell-to-cover” program with Morgan Stanley or similar transaction program for
holders of its RSUs generally, then Employee shall be permitted to participate
on the same basis and subject to the same terms as all other holders of RSUs.
Except as set forth herein, the terms and conditions of the RSU Agreements shall
continue to apply following the Separation Date.
     b. Stock Options. The Parties agree that Employee shall vest, on July 1,
2008, in 150,000 stock options otherwise scheduled to vest on July 1, 2009
pursuant to the BearingPoint Stock Option Agreement and the terms of Employee’s
September 19, 2006 Award Notice and shall thereafter be exercisable until the
expiration of three (3) months following the Separation Date, or October 31,
2008. Except as set forth herein, the terms and conditions contained in the
Stock Option Agreement and the September 19, 2006 Award Notice shall continue to
apply following the Separation Date.
     9. Further Consideration. In consideration of Employee’s continued service
through July 31, 2008, her assistance in the orderly transition of her
responsibilities, the termination of the Special Termination Agreement, the
covenants set forth in Paragraphs 17 and 18 and the release of claims in
Paragraph 15, and subject to Employee’s execution of the Supplemental Release,
BearingPoint shall provide Employee with the further consideration set forth in
this Paragraph 9 that exceeds anything of value to which she is currently
entitled.
4
Separation and Release of Claims Agreement

 



--------------------------------------------------------------------------------



 



     a. Additional Consideration Payment. On February 2, 2009, BearingPoint
shall pay to Employee an additional lump sum payment in the amount of SEVEN
HUNDRED THOUSAND AND 00/100 DOLLARS ($700,000.00), less required and authorized
withholdings and deductions (The “Additional Consideration Payment”).
     b. Special Termination Agreement. The parties stipulate and agree that the
July 2005 Special Termination Agreement between BearingPoint and Employee (the
“Special Termination Agreement”) is hereby terminated in its entirety and of no
further force and effect.
     c. Change of Control. In the event a Change of Control (as defined below)
shall have occurred on or before January 31, 2009, BearingPoint shall, on
(A) February 2, 2009 or (B) within ten (10) business days following the date on
which the Change of Control is deemed to have occurred, whichever is later, pay
to Employee an additional lump sum amount of ONE MILLION FOUR HUNDRED THOUSAND
AND 00/100 DOLLARS ($1,400,000.00).
For purposes of this Agreement, a “Change of Control” of the Company shall have
occurred if any of the following events occur:
     i. a consolidation, merger or other reorganization of the Company in which
the Company is merged, consolidated or reorganized into or with another
corporation or other legal person or pursuant to which shares of the Company’s
stock are converted into cash, securities or other property, other than a merger
of the Company in which the holders of the Company’s common stock immediately
prior to the merger own more than 50.1% of the common stock of the surviving
corporation or its ultimate parent immediately after the merger;
     ii. any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company, where the holders of the Company’s common stock immediately prior to
the transaction own less than 50.1% of the common stock of such transferee or
its ultimate parent immediately after such transaction;
     iii. any liquidation or dissolution of the Company or any approval by the
stockholders of the Company of any plan or proposal for the liquidation or
dissolution of the Company;
     iv. any person (including any “person” as such term is used in
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934 but
not including the Company, any subsidiary of the Company, any employee benefit
plan of the
5
Separation and Release of Claims Agreement

 



--------------------------------------------------------------------------------



 



Company or any subsidiary of the Company, or any person holding the Company’s
common stock for or pursuant to the terms of any such plan) has become the
beneficial owner of 20% or more of the Company’s outstanding common stock;
     v. if at any time the directors who either serve on the Company’s board of
directors on the date of this Agreement or subsequently become directors with
the approval of at least two-thirds of the directors serving on the board of
directors on the date of this Agreement, cease for any reason to constitute at
least a majority thereof; or
     vi. any occurrence that would be required to be reported in response to
Item 6 of Schedule 14A of Regulation 14A under the Securities Exchange Act of
1934 or any successor rule or regulation;
provided, however, that a Change of Control of the Company shall not be deemed
to have occurred as a result of any transaction having one or more of the
effects specified in clauses (i)-(vi) above if such transaction is proposed by,
and includes a significant equity participation {i.e., an aggregate of at least
25% of the outstanding common equity securities of the Company immediately after
such transaction which are entitled to vote to elect any class of directors) of,
the executive officers of the Company as constituted immediately prior to the
occurrence of the transaction or any Company employee stock ownership plan or
pension plan.
     d. Covenants. The Parties hereby amend the Managing Director Agreement
between BearingPoint and Employee dated July 1, 2005 (the “Managing Director
Agreement”) by modifying the definition of “Competing Entity” as follows:
“Competing Entity” means any of the following entities, their affiliates,
subsidiaries, and successors: Accenture, IBM, Answerthink, Anteon, Booz Allen,
Bain, Cambridge Technology Partners, Fujitsu, Maximus, Unisys, US Web and Lucent
Technologies.
The Parties agree that Employee shall not be entitled to payment of severance
pursuant to paragraph 6 of the Managing Director Agreement.
     10. Provisions Relating to Payments.
     a. Manner of Payment. All payments to be made hereunder by BearingPoint
shall be delivered pursuant to the direct deposit instructions currently on file
with the Company. In the event of
6
Separation and Release of Claims Agreement

 



--------------------------------------------------------------------------------



 



Employee’s death prior to the payment of any amounts due hereunder, the Company
shall pay all such amounts to Employee’s estate upon the estate’s execution of a
release, if applicable.
     b. Repayment. Except as to claims asserted under the Age Discrimination in
Employment Act of 1967, as amended, Employee agrees that, should Employee
contend in any litigation, arbitration or other adversary proceeding that this
Agreement, or any portion of it, is invalid or unenforceable, then as a
precondition to making such contention, Employee shall first refund in full to
the Company all amounts received under Paragraph 9.
     11. Taxes. All amounts paid to Employee pursuant to this Agreement (other
than reimbursed expenses) and all amounts withheld by BearingPoint for the
account of Employee, pursuant to the next sentence, will, for income tax
purposes, be includible in the gross taxable income of Employee for the
appropriate tax year. To the extent required by applicable law, BearingPoint
shall withhold or cause to be withheld from the Payment the amount of any
applicable federal, state or local taxes. Employee will be solely responsible
for all personal taxes, interest and penalties, if any, which are or may become
due on amounts paid to her under this Agreement and agrees to defend, indemnify
and hold BearingPoint harmless for any tax claims due on such amounts as a
result of any action, inaction or omission by Employee.
     12. Indemnification.
     a. Prior to and following the Transition Date, the Company shall indemnify
Employee to the fullest extent permitted by law, including without limitation,
under the Delaware General Corporation Law, if Employee is a party to (or
witness in), or is threatened to be made a party to (or witness in) any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than an action by or in the
right of the Company) by reason of the fact that Employee is or was a director
or officer of the Company, or is or was serving at the request of the Company as
a director, officer, employee or agent of or in any other capacity with respect
to another corporation, partnership, limited liability company, joint venture,
trust or other enterprise, against expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by Employee in connection with such action, suit or proceeding if Employee acted
in good faith and in a manner she reasonably believed to be in or not opposed to
the best interest of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe her conduct was unlawful.
Expenses (including attorneys’ fees) incurred in defending a civil, criminal,
administrative or investigative action, suit or proceeding by reason of
Employee’s service as a director or officer of the
7
Separation and Release of Claims agreement

 



--------------------------------------------------------------------------------



 



Company shall be paid by the Company in advance of the final disposition of such
action, suit or proceeding upon receipt of an undertaking by or on behalf of
Employee to repay such amount if it shall ultimately be determined that she is
not entitled to be indemnified by the Company. The indemnification provided to
Employee shall be the same as in effect immediately prior to the Transition Date
and on terms and conditions no less favorable than those provided to directors
and executive officers of the Company generally.
     b. For a period of six years following the Separation Date, each member of
the Company Control Group shall include Employee as a named insured in any
director or officer liability insurance on terms provided to then current
directors and executive officers of such entity generally if this may be done at
no additional cost. Employee shall continue to receive director and officer
liability insurance coverage on terms no less favorable than those provided to
former directors or executive officers of the Company, or any of its direct and
indirect subsidiaries or other entities controlled by the Company, generally
(without giving effect to any lapsing of such coverage with respect to any
particular director or executive officer due to passage of time or for any other
reason whatsoever during such period).
     c. BearingPoint will indemnify Employee for any failure to comply with
Section 409A of the Internal Revenue Code of 1986, as amended, including a tax
gross-up payment to cover all applicable taxes relating thereto, including any
such taxes attributable to payment under the terms specified herein.
     13. Costs. The Parties shall each bear their own costs and attorneys’ fees
incurred in connection with this Agreement.
     14. No Further Compensation. Employee acknowledges and agrees that she is
not entitled to receive any further monetary compensation, in the form of cash,
equity or otherwise, from the Company and that the only future payments, equity
and benefits she is entitled to receive from the Company are those specified in
this Agreement.
     15. Complete Release of Claims.
     a. Release by Employee. Except as set forth below, Employee agrees that the
consideration provided for herein represents settlement in full of all
outstanding obligations that are, or could be argued to be, owed to Employee by
BearingPoint. Except as set forth below, Employee, on behalf of herself and her
respective heirs, family members, executors and assigns, hereby fully and
forever releases BearingPoint, including its present and future officers,
employees, agents, directors, executives, investors, shareholders,
administrators,
8
Separation and Release of Claims Agreement

 



--------------------------------------------------------------------------------



 



affiliates, divisions, subsidiaries, parents, assigns, predecessor and successor
corporations, from any and all claims, whether presently known or unknown,
suspected or unsuspected, she may possess arising from any omissions, acts,
events or facts that have occurred up until and including the date on which the
Parties execute this Agreement including, without limitation:
     i. any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;
     ii. any and all claims of wrongful discharge of employment; constructive
discharge; termination of employment following a change of control; termination
of employment in anticipation of a change of control; termination in violation
of public policy; discrimination; retaliation; breach of contract, both express
and implied; breach of the covenant of good faith and fair dealing; promissory
estoppel; negligent or intentional infliction of emotional distress; negligent
or intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; defamation; libel; slander;
negligence; personal injury; assault; battery; invasion of privacy; false
imprisonment; conversion, and any other claim for tort or wrongful treatment;
     iii. any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964 (“Title VII”), the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967 (“ADEA”), the Americans with Disabilities Act of 1990
(“ADA”), the Rehabilitation Act of 1973, the Employee Retirement Income Security
Act of 1974 (“ERISA”), the Uniformed Services Employment and Reemployment Rights
Act of 1994 (“USERRA”), the Vietnam Era Veterans’ Readjustment Assistance Act of
1974 (“VEVRAA”), any federal or state False Claims Act, the Sarbanes-Oxley Act
of 2002, the Worker Adjustment and Retraining Notification Act (“WARN”), the
Family and Medical Leave Act (“FMLA”), the Fair Labor Standards Act (“FLSA”) and
all amendments to each Act as well as the regulations issued thereunder;
     iv. any and all claims arising out of any other federal, state or local
laws and regulations relating to employment or employment discrimination;
     v. any and all claims relating to, or arising from, Employee’s right to
receive or purchase, or actual receipt or purchase, of shares of stock of the
Company, including, without
9
Separation and Release of Claims Agreement

 



--------------------------------------------------------------------------------



 



limitation, any claims of fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;
     vi. any and claims for violation of the federal, or any state,
constitution; and
     vii. any and all claims for attorneys’ fees and costs.
     b. Release by Company. BearingPoint hereby fully and forever releases
Employee, her heirs, executors and assigns, from any and all claims, whether
presently known or unknown, suspected or unsuspected, that BearingPoint may
possess arising from any omissions, acts, events or facts that have occurred up
until and including the date on which the Parties execute this Agreement,
including, without limitation, any and all claims relating to or arising from
Employee’s employment relationship with the Company and the termination of that
relationship; provided, however, that such released claims shall not include any
claims in connection with any fraud, willful misconduct, gross negligence or
criminal act on Employee’s part. The Company hereby represents and warrants to
Employee that it is not presently aware of any fraud, willful misconduct, gross
negligence or criminal acts on Employee’s part or any facts or circumstances
which might give rise to a claim with respect thereto.
     c. The releases set forth in this Paragraph 15 shall remain in effect in
all respects as complete general releases as to the matters released herein.
Notwithstanding anything to the contrary contained in this Paragraph 15, the
Parties agree that the releases provided for herein do not extend to: (i) any
claims related to breach of this Agreement or the Supplemental Release, (ii) any
obligations of the Parties pursuant to the two RSU Agreements, the Stock Option
Agreement, the Stock Option Award Letter or the Managing Director Agreement not
modified by this Agreement that otherwise survive termination of Employee’s
employment with the Company; (iii) any rights to indemnification as set forth in
Paragraph 12 above; or (iv) any claims that Employee may have under any ERISA
plans maintained by the Company and in which Employee participates or
participated in during her employment with the Company, other than the Special
Termination Agreement and the Employment Letter between BearingPoint and
Employee dated June 22, 2005, both of which are hereby terminated.
     16. Acknowledgement of Waiver of Claims under ADEA. Employee expressly
acknowledges she is waiving and releasing any rights she may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Employee acknowledges the consideration given
for this waiver of claims under the
10
Separation and Release of Claims Agreement

 



--------------------------------------------------------------------------------



 



ADEA is in addition to anything of value to which she was already entitled.
Employee further acknowledges: (a) she has been advised by this writing to
consult with an attorney prior to executing this Agreement and has done so;
(b) she has carefully read and fully understands all of the provisions of this
Agreement; (c) she is, through this Agreement, releasing the Company from any
and all claims she may have against it; (d) she understands and agrees that this
waiver and release does not apply to any claims that may arise under the ADEA
after the date she executes this Agreement; (e) she has at least twenty-one
(21) days within which to consider this Agreement; (f) she has seven (7) days
following her execution of this Agreement to revoke the Agreement (the
“Revocation Period”); and (g) this Agreement shall not be effective until the
Revocation Period has expired. Any revocation should be in writing and delivered
to the attention of: Laurent C. Lutz, BearingPoint, Inc., O’Hare Plaza, 8725 W.
Higgins Road, Chicago, Illinois, 60631.
     17. Confidential Information.
     a. Employee acknowledges that she has learned and may continue to learn
“Confidential Information” (as defined below) relating to BearingPoint. In
consideration of this Agreement, Employee agrees she will not disclose or use,
or authorize any third party to disclose or use, any such Confidential
Information, without prior written approval of the Company. As used in this
Paragraph 17 and throughout this Agreement, “Confidential Information” shall
mean information, including trade secrets, disclosed or known to Employee during
her employment with the Company, about BearingPoint and/or its affiliates, the
Company’s methods, business plans, operations, products, processes and services,
including, but not limited to, information relating to research, development,
inventions, programs, systems, finances and financial statements, marketing
plans and strategies, merchandising, pricing strategies, merchandise sources,
clients sources, system designs, procedure manuals, automated data programs,
financial projections, computer software, terms and conditions of business
arrangements with clients or suppliers, personnel procedures, supply and service
resources, names and addresses of clients, names of professional advisors, and
all other information pertaining to clients and suppliers of the Company,
including, but not limited to assets, business interests, personal data and all
other information pertaining to the Company, clients or suppliers whatsoever,
including all accompanying documentation therefor. All information disclosed to
Employee, or to which Employee had access or will have access during the period
of her employment with the Company, for which there is any reasonable basis to
believe is, or which appears to be, treated by the Company as Confidential
Information, shall be presumed to be Confidential Information hereunder. The
provisions of this Paragraph 17 shall not apply to a particular portion of the
Confidential Information when: (a) it enters the public domain through no fault
of Employee, (b) it is in Employee’s
11
Separation and Release of Claims Agreement

 



--------------------------------------------------------------------------------



 



possession free of any confidentiality obligation, or (c) it was developed
independently of and without reference to any Confidential Information or other
information disclosed in confidence to any third party.
     b. The Company acknowledges and agrees that Employee has been in the
accounting, audit and tax business for over 25 years, including over 23 years in
the business prior to joining the Company, and as a result, Employee has
accumulated information and knowledge regarding the accounting, audit and tax
industry. Therefore, for clarification, nothing in this Agreement shall restrict
Employee from using information or knowledge regarding the accounting, audit and
tax industry that Employee possessed prior to her employment with the Company.
Except as expressly provided for in Employee’s Managing Director Agreement, as
amended herein, nothing contained in this Agreement shall preclude or limit
Employee from performing services which may be similar to those performed by
Employee on behalf of the Company without reliance on the Company’s Confidential
Information.
     c. Employee agrees that all documents of any nature pertaining to
activities of the Company or its affiliates, or that include any Confidential
Information, in her possession now or at any time during the term of her
employment with the Company, including without limitation, memoranda, notebooks,
notes, data sheets, records and computer programs (however stored), are and
shall be the property of the Company (“BearingPoint Property”).
     18. Return of BearingPoint Property. Employee agrees that she will return
all Confidential Information to the Company prior to the Separation Date
(including all copies of Confidential Information no matter how stored), and all
other property of the Company, including, but not limited to, keys, access
cards, computers, electronic equipment, notebooks, files, policies, papers,
furniture and corporate credit cards.
     19. Remedies for Breach. Employee hereby acknowledges that a violation of
any of the covenants set forth in Paragraph 17 and 18 of this Agreement will
cause irreparable damage to BearingPoint and, accordingly, agrees that
BearingPoint, in addition to liquidated damages in an amount equal to five
(5) percent of the amount of the payments made pursuant to Paragraph 9(a) above,
for each occurrence of a proven breach, shall be entitled as a matter of right
to an injunction, issued by any court of competent jurisdiction, restraining any
violation or further violation of such covenants by Employee; such right to an
injunction, however, shall be in addition to the liquidated damages provided for
above. Notwithstanding the foregoing, in no event shall the cumulative
liquidated damages payable pursuant to this Paragraph 19 exceed the total,
aggregate amount paid to Employee pursuant to Paragraph 9(a) above.
12
Separation and Release of Claims Agreement

 



--------------------------------------------------------------------------------



 



     20. No Admission. Each of Employee and the Company understands and
acknowledges that by entering into this Agreement, neither Employee nor the
Company admits to any unlawful conduct or wrongdoing in connection with
Employee’s employment by the Company or the termination thereof.
     21. No Pending Lawsuits. Employee represents she has no lawsuits, claims,
complaints, charges, actions, or administrative filings pending in her name, or
on behalf of any other person or entity, against BearingPoint or any other
person or entity referred to herein.
     22. Nature of Agreement. This Agreement and all its provisions are
contractual, not mere recitals, and shall continue in permanent force and effect
unless revoked as provided herein.
     23. Cooperation. For the six (6) month period following the Separation
Date, Employee agrees to make herself available and cooperate with the Company’s
reasonable requests for assistance regarding matters about which Employee has
relevant personal information or knowledge acquired during her employment with
BearingPoint for up to 10 hours (including travel time, if needed) per month or,
in the event of actual or threatened legal proceedings, for such additional time
as may be reasonably required; provided, however, that if in any given month the
Company does not use all or part of such 10 hours, the remaining time shall not
carry over to a subsequent month.
     24. No Right to Future Employment. Employee agrees not to seek further
employment or any other working relationship with BearingPoint and acknowledges
she does not possess any rights or claims to any future employment with the
Company.
     25. Notices. Any notice, demand or request required or permitted to be
given or made under this Agreement shall be in writing and shall be deemed to be
given or made when delivered in person, when sent by United States registered or
certified mail, or postage prepaid, or when faxed or emailed to a party at the
address, facsimile number or email address specified below:

     
If to the Company:
  BearingPoint, Inc.
Attention: Laurent C. Lutz
O’Hare Plaza
8725 W. Higgins Road
Chicago, IL 60631
Fax Number: (773) 714-0399
Email: laurent.lutz@bearingpoint.com

13
Separation and Release of Claims Agreement

 



--------------------------------------------------------------------------------



 



     
If to Employee:
  To the address provided by the Employee to the Company in writing
simultaneously herewith
 
   
With a copy to:
  Patricia Brandt
Bryan Cave LLP
One Metropolitan Square, Suite 3600
St. Louis, Missouri 63102
Fax Number: 314 552 8702
Email: patricia.brandt@bryancave.com

Either Party may change the notice address by providing notice to the other
Party in accordance with the terms of this Paragraph.
     26. Paragraph Headings. All Paragraph headings are for convenience only and
do not modify or restrict any terms or conditions set forth in this Agreement.
     27. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia, without regard to conflicts of law principles.
     28. Drafter of Agreement. This Agreement shall be construed without respect
to its drafter, and shall be construed as though the Parties both participated
equally in the drafting of this Agreement.
     29. Assignment. The obligations and duties of the Parties set forth in this
Agreement may not be assigned or delegated; provided however, that nothing in
this Agreement shall preclude the Company from consolidating or merging with, or
transferring all or substantially all assets to, another corporation, person or
entity (“Entity”). The Company will require any successor and any corporation or
other legal person which is in control of such successor to all or substantially
all of the business and/or assets of the Company (by purchase, merger,
consolidation or otherwise) to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no succession had taken place. The obligations and
duties of Employee hereunder shall be personal and not assignable or delegable
by Employee in any manner whatsoever.
     30. Entire Agreement. Except for the two RSU Agreements as modified by
Paragraph 8(a) hereof, the Stock Option Agreement and the Award Notice as
modified by Paragraph 8(b) hereof, and the Managing Director Agreement, as
modified by Paragraph 9(d) hereof, this Agreement constitutes the entire and
final agreement and understanding between the Parties on the subject matters
hereof and supersedes or negates all prior or other written and/or verbal
agreements, representations, statements, inducements or understandings
pertaining to this Agreement and/or the
14
Separation and Release of Claims Agreement

 



--------------------------------------------------------------------------------



 



subject matters hereof, including without limitation the Employment Letter
between BearingPoint and Employee dated June 22, 2005 and the Special
Termination Agreement, both of which are hereby terminated by agreement and
shall be of no further force or effect. Notwithstanding any rule of law to the
contrary, this Agreement shall not be — and shall not otherwise be deemed to be
— amended, supplemented, revised, altered or modified in any other way, whether
orally, by conduct, through informal writings, or by any combination thereof.
This Agreement may be amended, supplemented, revised, altered or modified only
as set forth in Paragraph 31 of this Agreement; provided, however, that
notwithstanding any provision contained in Paragraphs 30 or 31 to the contrary,
the Parties agree that BearingPoint shall have the right to amend any of the
agreements referenced herein to comport with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended. In the event the terms of this
Agreement are inconsistent or conflict with the terms of any other writing
regarding the subject matter hereof, the terms of this Agreement shall control.
     31. Amendments. This Agreement may not be orally modified. This Agreement
may only be modified in a writing signed by both Parties. As to BearingPoint,
only its President or General Counsel is authorized to modify this Agreement.
     32. No Representations. By executing this Agreement, Employee represents
and acknowledges that she does not rely, and has not relied, upon any
representation or statement not set forth in this Agreement with regard to the
subject matter, basis, or effect of this Agreement or otherwise.
     33. Severability. Should it be determined that any provision or part of
this Agreement or any documents executed in connection herewith is invalid or
unenforceable, then such invalidity or unenforceability shall not affect the
validity or enforceability of any other provision or part of this Agreement or
the documents attendant to same.
     34. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed as effective as the signed original.
Photographic or facsimile copies of such signed counterparts may be used in lieu
of the originals and shall have the same effect as the original for all
purposes.
     35. Authority to Execute. The Parties agree the undersigned are fully
authorized to execute this Agreement. Employee represents and warrants that she
has the capacity to act on her own behalf and on behalf of all who might claim
through Employee to bind them to the terms and conditions of this Agreement.
BearingPoint represents and warrants that all corporate formalities attendant to
the execution of this Agreement have been satisfied. The Company further
represents and warrants as of the date hereof that the execution by the Company
of this Agreement will not result in
15
Separation and Release of Claims Agreement

 



--------------------------------------------------------------------------------



 



a breach of, or constitute a default under, any provision of any credit
agreement to which the Company is a party.
     36. Voluntary Execution of Agreement. The Parties acknowledge they have
carefully read and fully understand all of the terms of this Agreement,
including the releases contained herein, have had sufficient time to consult
with counsel of their choice, and that they enter into this Agreement
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims.
EMPLOYEE AFFIRMS SHE HAS CONSULTED WITH HER ATTORNEY, OR HAD AN OPPORTUNITY TO
DO SO, PRIOR TO SIGNING THIS AGREEMENT AND THAT SHE IS EXECUTING THE AGREEMENT
VOLUNTARILY AND WITH FULL UNDERSTANDING OF ITS CONSEQUENCES.
SIGNATURES CONTAINED ON FOLLOWING PAGE
16
Separation and Release of Claims Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on the
respective dates set forth below:
BearingPoint, Inc.:

                     
By:
  /s/ F. Edwin Harbach       Dated:        
 
 
 
(Signature)           
 
   
 
                   
 
  F. Edwin Harbach
 
(Print Name)                 
 
                   
Title:
  Chief Executive Officer
 
               

Judy Ethell:

                 
/s/ Judy Ethell
 
(Signature)
       Dated:   May 29, 2008
 
   
 
               
Judy Ethell

 
(Print Name)
               

17
Separation and Release of Claims Agreement

 